{¶ 20} I agree with the majority's ultimate conclusion in this appeal. But I must dissent from a portion of its opinion because I feel it is advisory.
 {¶ 21} In State ex rel. Coulverson v. Ohio Adult ParoleAuth. (1991), 62 Ohio St.3d 12, 14, the Ohio Supreme Court stated that a court may not act under Civ.R. 56(F) if the party requesting the continuance does not submit a valid affidavit for the court to consider under that Rule. As the majority concludes, Appellants did not file a valid affidavit so the trial court could not grant the continuance. Any discussion of what would have happened if we could overlook the lack of a valid affidavit is moot. And it is well-settled that a court which addresses a moot issue is indulging in issuing an advisory opinion. State exrel. White v. Kilbane Koch, 96 Ohio St.3d 395, 2002-Ohio-4848, ¶18.
 {¶ 22} Accordingly, I must dissent from paragraphs nine through fifteen of the majority opinion. *Page 540